      Case: 1:17-cv-00080-GHD-DAS Doc #: 65 Filed: 05/01/19 1 of 2 PageID #: 322




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

WILL McRANEY                                                                      PLAINTIFF

VS.                                                           CAUSE NO. 1:17cv080-GHD-DAS

THE NORTH AMERICAN MISSION BOARD
OF THE SOUTHERN BAPTIST CONVENTION, INC.                                        DEFENDANT

                                     NOTICE OF APPEAL

        BY THIS NOTICE: THE PLAINTIFF, WILL MCRANEY, appeals to the Fifth Circuit

Court of Appeals against, THE NORTH AMERICAN MISSION BOARD OF THE SOUTHERN

BAPTIST CONVENTION, INC., from the Order Dismissing Case executed by Senior U. S. District

Judge Glen H. Davidson on April 22, 2019, and entered on April 24, 2019, converting Defendant’s

Motion for Summary Judgment into a Motion to Dismiss for Lack of Subject Matter Jurisdiction.

        This the 1st day of May, 2019.

                                               Respectfully submitted,

                                               WILL McRANEY, Plaintiff


                                         BY:   s/W. HARVEY BARTON, MSB #2104




BARTON LAW FIRM, PLLC

W. HARVEY BARTON, MSB #2104
3007 Magnolia Street
Pascagoula, MS 39567
Telephone: (228) 769-2070
Facsimile: (228) 769-1992
harvey@wbartonlaw.com
    Case: 1:17-cv-00080-GHD-DAS Doc #: 65 Filed: 05/01/19 2 of 2 PageID #: 323




                                CERTIFICATE OF SERVICE

       I, W. HARVEY BARTON, do hereby certify that I electronically filed the foregoing with the

Clerk of the Court using the ECF System which sent notification of such filing to:

                                 Joshua J. Wiener, Esquire
                            Kathleen Ingram Carrington, Esquire
                                      Butler Snow, LLP
                                        P. O. Box 6010
                                 Ridgeland, MS 39158-6010
                                josh.wiener@butlersnow.com
                               kat.carrington@butlersnow.com

                                     Adam Stone, Esquire
                                  Jackie R. Bost, II, Esquire
                                      Jones Walker, LLP
                                190 E. Capitol Street, Suite 800
                                      Jackson, MS 39201
                                   astone@joneswalker.com
                                    Jbost@joneswalker.com

                                 Gregory L. Ewing, Esquire
                          Davis, Agnos, Rapapport & Skalny, LLC
                             10211 Wincopin Circle, Suite 600
                                   Columbia, MD 21044
                                   gewing@darslaw.com


       SO CERTIFIED, this the 1st day of May, 2019.



                                             s/W. HARVEY BARTON, MSB #2104



BARTON LAW FIRM, PLLC

W. HARVEY BARTON, MSB #2104
3007 Magnolia Street
Pascagoula, MS 39567
Telephone: (228) 769-2070
Facsimile: (228) 769-1992
harvey@wbartonlaw.com
